       Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

 JUSTIN TAYLOR, Individually and For Others                 Case No. 1:21-cv-477
 Similarly Situated,

 v.                                                         JURY TRIAL DEMANDED

 HUNT, GUILLOT, & ASSOCIATES, LLC                           CLASS AND COLLECTIVE ACTION


                                          COMPLAINT

                                             SUMMARY

       1.      Hunt, Guillot, & Associates, LLC (HGA) failed to pay Justin Taylor (Taylor) and other

workers like him, overtime as required by the Fair Labor Standards Act (FLSA) and the New Mexico

Minimum Wage Act, NMSA §50-4-19, et. seq. (NMMWA).

       2.      Instead, HGA paid Taylor and other workers like him a day rate regardless of the

number of hours worked in a day or week.

       3.      Taylor brings this lawsuit to recover unpaid overtime wages and other damages owed

under the FLSA and NMMWA.

                                    JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) because this Action involves a federal question under the FLSA. The Court also

has supplemental jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because HGA conducts

substantial business in New Mexico.

       6.      Taylor worked for HGA in New Mexico, in and around Jal and Carlsbad.

                                           THE PARTIES

       7.      During the relevant period, Taylor was day rate inspector of HGA.
       Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 2 of 10



       8.       Throughout his employment with HGA, Taylor was paid a day rate with no overtime

compensation.

       9.       His written consent is attached herein as Exhibit A.

       10.      Taylor brings this action on behalf of himself and other similarly situated workers who

were paid by HGA’s day rate system.

       11.      The class of similarly situated employees sought to be certified as a collective action

under the FLSA is defined as:

       All employees of Hunt, Guillot, and Associates during the past 3 years who
       were paid day rate with no overtime (the “FLSA Class Members”).

       12.      Taylor seeks conditional and final certification of this Putative Class in this collective

action under 29 U.S.C. § 216(b).

       13.      Taylor also seeks class certification under Fed. R. Civ. P. 23 of the following class

under the NMMWA:

       All employees of Hunt, Guillot, and Associates working in New Mexico during
       the past 3 years who were paid a day rate with no overtime (the “New Mexico
       Class Members”).

       14.      Collectively, the FLSA Class Members and the New Mexico Class Members are

referred to as the Putative Class Members.

       15.      HGA may be served with process by serving its registered agent Registered Agent

Solutions, Inc., 206 S Corondao Ave., Espanola, New Mexico 87532.

                                   COVERAGE UNDER THE FLSA

       16.      At all times hereinafter mentioned, HGA was and is an employer within the meaning

of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       17.      At all times hereinafter mentioned, HGA was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).



                                                    2
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 3 of 10



        18.     At all times hereinafter mentioned, HGA was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        19.     HGA has and has had employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials that have

been moved in or were produced for commerce, such as hand tools, automobiles, computers, and cell

phones.

        20.     At all times hereinafter mentioned, Taylor and the FLSA Class Members were engaged

in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

                                               THE FACTS

        21.     HGA is a staffing company that provides recruitment services to the oil and gas,

power, and construction industries, among others.

        22.     HGA staffs employees to these industries throughout the United States.

        23.     HGA has offices throughout the United States.

        24.     In order to provide services to its clients, HGA hires employees it pays on a day rate

basis regardless of the number of hours the employees work in a day or week.

        25.     Taylor worked for HGA as a Welding Inspector.

        26.     Taylor performed pipeline inspections.

        27.     Taylor was staffed to EnLink Midstream around Carlsbad, New Mexico.

        28.     Taylor was paid between $400 to $500 for each day he worked.


                                                    3
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 4 of 10



        29.    Taylor was employed by HGA from July of 2018 until January of 2019.

        30.    Taylor was a day rate employee of HGA.

        31.    Taylor was not paid a guaranteed salary.

        32.    Taylor received a day rate regardless of the number of hours he worked.

        33.    Taylor regularly work more than 40 hours in a week.

        34.    In fact, Taylor routinely 60 hours a week.

        35.    If Taylor worked 6 days in a week and 60 hours, he would have been paid his normal

day rate multiplied by the 6 days worked.

        36.    The hours Taylor worked should be reflected in HGA’s payroll records.

        37.    HGA did not pay Taylor overtime for all hours worked in excess of 40 hours in a

single workweek.

        38.    Rather than receiving time and half as required by the FLSA and the NMMWA, Taylor

only received his normal day rate even if he worked overtime hours.

        39.    This day rate payment scheme violates the FLSA and the NMMWA.

        40.    HGA was aware of the overtime requirements of the FLSA and the NMMWA.

        41.    HGA nonetheless failed to pay certain day rate employees, such as Taylor, overtime.

        42.    Taylor and the Putative Class Members perform job duties in furtherance of the energy

industry business sector and are subjected to similar compensation practices.

        43.    Taylor and the Putative Class Members also worked similar hours and were denied

overtime because of the same illegal pay practice.

        44.    Taylor and the Putative Class Members regularly worked in excess of 40 hours each

week.

        45.    HGA did not pay Taylor and the Putative Class Members on a salary basis.

        46.    HGA paid Taylor and the Putative Class Members a day rate.


                                                     4
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 5 of 10



        47.     HGA failed to pay Taylor and the Putative Class Members overtime for hours worked

in excess of 40 hours in a single workweek.

        48.     HGA knew, or acted with reckless disregard for whether, Taylor and the Putative Class

Members were paid in accordance with the FLSA or the NMMWA.

        49.     HGA’s failure to pay overtime to these day rate workers was, and is, a willful violation

of the FLSA and the NMMWA.

                                          FLSA VIOLATIONS

        50.     By failing to pay Taylor and those FLSA Class overtime at one-and-one-half times

their regular rates, HGA violated the FLSA’s overtime provisions.

        51.     HGA owes Taylor and FLSA Class their unpaid overtime.

        52.     Because HGA knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, HGA owes these wages for at least the past three years.

        53.     HGA is liable to Taylor and the FLSA Class for an amount equal to all unpaid overtime

wages as liquidated damages.

        54.     Taylor and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                        NMMWA VIOLATIONS

        55.     Taylor brings this claim under the NMMWA as a Rule 23 class action.

        56.     The conduct alleged violates the NMMWA (NMSA § 50-4-22).

        57.     At all relevant times, HGA was subject to the requirements of the NMMWA.

        58.     At all relevant times, HGA employed Taylor and each member of the New Mexico

Class as an “employee” within the meaning of the NMMWA.

        59.     The NMMWA required HGA to pay its employees at 1 and ½ times the regular rate

of pay for hours worked in excess of 40 hours in any one week.


                                                     5
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 6 of 10



        60.     Taylor and each member of the New Mexico Class are entitled to overtime pay under

the NMMWA.

        61.     HGA had a policy and practice of paying Taylor and each member of the New Mexico

Class a day rate and failing to pay these workers overtime for hours worked in excess of 40 hours per

workweek.

        62.     Taylor and each member of the New Mexico Class seek unpaid overtime in amount

equal to 1 and ½ times their regular rates of pay for hours worked in excess of 40 in a workweek,

prejudgment interest, all available penalty wages, and such other legal and equitable relief as the Court

deems just and proper.

        63.     Taylor and each member of the New Mexico Class also seek recovery of attorneys’

fees, costs, and expenses of this action, to be paid by HGA, as provided by the NMMWA.

        64.     The improper pay practices at issue were part of a continuing course of conduct,

entitling Taylor and New Mexico Class Members to recover for all such violations, regardless of the

date they occurred.

                          CLASS AND COLLECTIVE ACTION ALLEGATIONS

        65.     The illegal pay practices HGA imposed on Taylor were imposed on the Putative Class

Members.

        66.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and NMMWA.

        67.     Numerous other individuals who worked with Taylor were paid in the same manner,

performed similar work, and were not properly compensated for all hours worked as required by

federal and state wage laws.

        68.     Based on his experiences and tenure with HGA, Taylor is aware that HGA’s illegal

practices were imposed on the Putative Class Members.


                                                   6
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 7 of 10



        69.     The Putative Class Members were not paid overtime when they worked more than 40

hours per week.

        70.     HGA’s failure to pay overtime at the rates required by federal law result from generally

applicable, systematic policies, and practices which are not dependent on the personal circumstances

of the Putative Class Members.

        71.     Taylor’s experiences are therefore typical of the experiences of the Putative Class

Members.

        72.     The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.

        73.     Taylor has no interests contrary to, or in conflict with, the Putative Class Members.

        74.     Like each Putative Class Member, Taylor has an interest in obtaining the unpaid

overtime wages owed under federal and state law.

        75.     The precise size and the identity of other Putative Class Members is ascertainable from

the payroll records, business records, tax records, and/or employee or personnel records maintained

by HGA.

        76.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        77.     Absent a class or collective action, many Putative Class Members will not obtain

redress of their injuries and HGA will reap the unjust benefits of violating the FLSA and NMMWA.

        78.     Furthermore, even if some Putative Class Members could afford individual litigation

against HGA, it would be unduly burdensome to the judicial system.

        79.     If individual actions were required to be brought by each Putative Class Member, it

would necessarily result in a multiplicity of lawsuits and would create hardship to Putative Class

Members, to HGA, and to the Court.


                                                   7
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 8 of 10



        80.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members and provide for judicial consistency.

        81.     The questions of law and fact common to each of Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a.      Whether Taylor and the Putative Class Members’ FLSA and NMMWA rights

                        were violated as a result of HGA’s day rate policy;

                b.      Whether HGA required Taylor and the Putative Class Members to work more

                        than 40 hours during individual work weeks;

                c.      Whether HGA’s decision to pay Taylor and the Putative Class Members a day

                        rate was made in good faith;

                d.      Whether HGA paid Taylor and the Putative Class Members on a salary basis;

                e.      Whether HGA failed to pay Taylor and the Putative Class Members at a rate

                        of one and one-half times their regular rate of pay when they worked more

                        than 40 hours in a single workweek;

                f.      Whether HGA’s violation of the FLSA and NMMWA was willful; and

                g.      Whether HGA’s illegal pay practices were applied uniformly across the nation

                        to Taylor and all the Putative Class Members.

        82.     Taylor and the Putative Class Members sustained damages arising out of HGA’s illegal

and uniform employment policy.

        83.     Taylor knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class and collective action.

        84.     Taylor will fairly and adequately represent and protect the interests of the Putative

Class Members.


                                                     8
        Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 9 of 10



        85.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                            JURY DEMAND

        86.     Taylor demands a Jury trial.

                                                PRAYER

        87.     Taylor prays for relief as follows:

                a. An Order designating this lawsuit as a collective action and permitting the issuance

                    of a notice pursuant to 29 U.S.C. § 216(b) to all FLSA Class Members with

                    instructions to permit them to assert timely FLSA claims in this action by filing

                    individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b. For an Order pursuant to Section 16(b) of the FLSA finding HGA liable for

                    unpaid back wages due to Taylor and the Putative Class Members for liquidated

                    damages equal in amount to their unpaid compensation;

                c. For an Order designating the state law class as a class action pursuant to Fed. R.

                    Civ. P. 23;

                d. For an Order appointing Taylor and his counsel as Class Representative and Class

                    Counsel to represent the interests of both the federal and state law classes;

                e. For an Order awarding attorneys’ fees, costs and pre- and post-judgment interest;

                    and

                f. For an Order granting such other and further relief as may be necessary and

                    appropriate.




                                                      9
Case 1:21-cv-00477-KRS-KK Document 1 Filed 05/25/21 Page 10 of 10



                             Respectfully submitted,

                             BRUCKNER BURCH PLLC

                             By: /s/ Rex Burch
                               Richard J. (Rex) Burch
                               Texas Bar No. 24001807
                               11 Greenway Plaza, Suite 3025
                               Houston, Texas 77046
                               713-877-8788 – Telephone
                               713-877-8065 – Facsimile
                               rburch@brucknerburch.com

                               AND

                               Michael A. Josephson
                               State Bar No. 24014780
                               Andrew W. Dunlap
                               State Bar No. 24078444
                               Richard M. Schreiber
                               State Bar No. 24056278
                               JOSEPHSON DUNLAP LLP
                               11 Greenway Plaza, Suite 3050
                               Houston, Texas 77046
                               713-352-1100 – Telephone
                               713-352-3300 – Facsimile
                               mjosephson@mybackwages.com
                               adunlap@mybackwages.com
                               rschreiber@mybackwages.com

                             ATTORNEYS IN CHARGE FOR PLAINTIFFS




                               10
